Citation Nr: 1703496	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-22 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied the Veteran's claims to reopen claims for service connection for a back condition, a right knee condition, and legal blindness, left eye, due to glaucoma.

The present matter on appeal was previously before the Board in August 2016, at which time it was remanded to provide a videoconference hearing.

As noted in the Board's August 2016 remand, the RO granted service connection for degenerative arthritis of the lumbar spine and degenerative joint disease of the right knee in February 2015; thus, the Board notes again that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's claims to reopen his claims for service connection for back and right knee conditions.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision by the Board, the Veteran's authorized representative withdrew from appellate review the Veteran's claim to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma.


CONCLUSION OF LAW

The criteria for withdrawal of the claim to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma have been met. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In a November 2016 statement, the Veteran's authorized representative withdrew the Veteran's claim to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma as per the Veteran's request.  Thus, the Board finds that no allegations of errors of fact or law remain for appellate consideration regarding this issue, and the Board does not have jurisdiction to review it.  The appeal is dismissed.


ORDER

The appeal regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


